COURT OF APPEALS













 





COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
CEDRIC LIONEL
  KIDD,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-01-00413-CR
 
Appeal from the
 
Criminal District Court No. 2
 
of Dallas County, Texas 
 
(TC# F-0151612-TI) 
 



O P I N I O N
 
In the second of two companion cases,
Cedric Lionel Kidd was indicted for possession of a firearm within five years
after his release from confinement following a conviction for a prior felony
offense.  The State presented a
conviction for theft and a conviction for burglary of a habitation for
enhancement purposes.  Kidd pleaded not
guilty to the offense but pleaded true to the enhancement paragraphs.
The jury found Kidd guilty of the
offense beyond a reasonable doubt.  A
twenty-five year sentence was imposed by the trial court judge.  We affirm.




Appellant=s court-appointed counsel has filed
his motion to withdraw, together with a brief in which he concludes that the
appeal is frivolous.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See Currie v. State,
516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson
v. State, 485 S.W.2d 553, 553 (Tex. Crim. App.
1972).
A copy of counsel=s motion, the brief, and the appellate
record have been delivered to appellant, and appellant has been advised of his
right to file a pro se brief.  No pro se
brief has been filed.
We have carefully reviewed the record
and counsel=s brief.  We agree that the appeal is frivolous and
without merit.  Further, we find nothing
in the record that might arguably support the appeal.
The judgment is affirmed.
                                                                        

SUSAN
LARSEN, Justice
September 5, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)